Judgment unanimously affirmed. Memorandum: County Court properly determined that the photo array identification procedures used by the investigating officer were not unduly suggestive and, therefore, that the in-court identifications at trial were properly admitted (see, People v McClarin, 157 AD2d 747, 748, lv denied 75 NY2d 921). With respect to the defendant’s contention that she was the only woman in the array with long, curly hair, we note that the array is not included in the stipulated record on appeal and the District Attorney’s office has been unable to locate it. The record does contain, however, the investigating officer’s testimony that two other subjects in the array had curly hair. (Appeal from Judgment of Monroe County Court, Maloy, J.—Robbery, 1st Degree.) Present—Boomer, J. P., Pine, Boehm, Fallon and Davis, JJ.